Walker-RA v. State                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-183-CR

     RAY ANTHONY WALKER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 30,134
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Ray Walker pleaded guilty to aggravated sexual assault before the jury, and it assessed
punishment at thirty years' imprisonment and a $10,000 fine.  See Tex. Penal Code Ann. §
22.021(a)(1)(B)(i), (a)(2)(B) (Vernon 1994).  His appointed attorney filed an Anders brief.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On January 18,
1995, we granted the attorney's motion to withdraw in a per curiam order, finding that the appeal
was without merit.  See Johnson v. State, 885 S.W.2d 641 (Tex. App.—Waco 1994) (interlocutory
order discussing procedures for Anders appeals).  Walker has not filed a pro-se brief or any
requests for extensions.  See id. at 647 & n.3.  Thus, because we have no viable points of error
to consider, the judgment is affirmed.  See Tex. R. App. P. 81(b)(2), 90(a).
                                                                                  PER CURIAM


Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion issued and filed April 5, 1995
Do not publish